HOUGH, Circuit Judge
(after stating the facts as above). [1] It is not doubted that, under the act in question, not only must the defendant sought to be charged be a railway carrier engaged in interstate cotm merce, but the person who seeks to charge the defendant must have been employed by said defendant, and in that defendant’s share of interstate commerce. Pedersen v. Railway, 229 U. S. 146, 33 Sup. Ct. 648, 57 L. Ed. 1125, Ann. Cas. 1914C, 153; North Carolina R. R. Co. v. Zachary, 232 U. S. at 256, 34 Sup. Ct. 305, 58 L. Ed. 591, Ann. Cas. 1914C, 159.
[2] Since the Erie Company and its controlled roads were, regarded severally and separately, all engaged in interstate transportation, the statute was admittedly applicable, if Krysienski’s occupation at the moment of injury was a part of, or assisted in, or contributed to, the interstate commerce of defendant below.
It is insisted that the learned trial judge ruled, in effect, that the Erie Company’s dominant stock ownership in the other railways named, was enough to prove business identity, if not corporate unity. No such declaration of law was made. The charge is to be considered, not in fragments, but as a connected whole, and, so viewed, the quotations hereinabove made fairly show how the matter was put to the jury.
[3, 4] Undoubtedly even complete stock ownership of one corporation by another does not result in identity of corporate existence. United States v. Delaware, etc., Co., 213 U. S. 366, 29 Sup. Ct. 527, 53 L. Ed. 836; Stone v. Cleveland, etc., R. R. Co., 202 N. Y. 352, 95 N. E, 816, 35 L. R. A. (N. S.) 770. Yet any kind of controlling interest *145was a material circumstance in considering the ultimate question presented. That question is: Whose was the interstate commerce in which an Erie employe was concerned, while repairing in an Erie shop an Erie éngine used by the Susquehanna ?
The mere fact that the Erie Company owned most of the Susquehanna stock did not answer the question, but it assisted; and when to that fact was added the subordinate carrier’s method of getting .engines, arranging and dispatching’trains, and using terminals, there was enough uncontradicted evidence to justify the jury (and in our opinion the court) in holding that the interstate commerce of the Erie System —i. e., of several co-ordinated and centrally controlled carriers — was in acquisition and performance one commerce belonging to the master company. It matters not that we assume the earnings of the controlled railways to have been kept separate and apart (an assumption most favorable to plaintiff in error), for such earnings were the result of work done for and under the dominant corporation, and as much a part of the latter’s business as are the several departments of the modern store, á part of the store business, though each department is owned by its manager, who is not liable for the store’s debts.
It follows that the instructions complained of were right, not because "of stock control, but because of the mannér- of doing business, for which stock control probably laid a foundation, but to which it was not at all necessary. The same result might have been reached by a traffic arrangement. Kansas City, etc., Co. v. McAdow, 240 U. S. 51, 36 Sup. Ct. 252, 60 L. Ed. 520.
[5] There is another view of this case (not much pressed at bar), but worthy of mention because of the frequency of claims under this statute. When plaintiff below rested, there was evidence showing that some of the parts in the vat belonged to engines owned, used, and to be used by the defendant itself, as distinct from an/ of its controlled or subordinate companies. If Krysienski was hurt while laboring on any of these portions of machinery, it is admitted that the statute was aplicable. In Pittsburgh, etc., Co. v. Glinn, 219 Eed. 148, 135 C. C. A. 46, the court said:
“Where the facts show the case may well have been within the statute, the initial burden is satisfied, and it is for the defendant to show the contrary.”
We agree with this ruling. Applying it to the present cause, the plaintiff below showed circumstances produced by the orders or business customs of the Erie Company, to which the statute could apply; the burden of proof then lay on the defendant below to show inapplicability. Such burden admittedly has not been borne.
Judgment affirmed, with costs.

^=^>For other cases see same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes


<S=»For other eases sea same topic & KEY-NUMBER in all Key-Numbered Digests & Indexes